This was an action by the Director General of Railroads against the Firestone & Rubber Co. for freight charges upon a shipment by the company made October 7, 1919, during the period of Federal control. The suit was filed April 25, 1923, and the question involved was whether or not the action was within the provisions of Title IV, Section 424, of the Transportation Act of 1920, 41 Statute at Large 492, amending Section 16 of the Interstate Commerce Act, which reads as follows:
“All actions at law by carriers subject to this act for recovery of their charges, or any part thereof, shall be begun within three years from the time the cause of action accrued and not after.”
On demurrer to the petition the trial court overruled the same, holding that the above section was not applicable to the Director General. The Summit Court of Appeal^ affirmed the decision of the trial court, relying upon the decision in the United States Circuit Court of Appeals, Davis, Director General, Agent, v. Du Pont de Nemours & Co., 287 Fed. 522. The motion in the Supreme Court of Ohio to certify the record was pending at the time the Supreme Court of the United States on error in the Du Pont case affirmed the Circuit Court of Appeals. This decision of the U. S. Supreme Court was therefore decisive of the question involved in the motion to certify the record before the Supreme Court of Ohio, and the samé was therefore withdrawn and dismissed by the Firestone Co. on the 17th day of April, 1924.